DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 55-74 are pending in the instant invention.  According to the Amendments to the Claims, filed April 7, 2021, claims 1-54 were cancelled and claims 55-74 were added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CN2017/077081, filed March 17, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on April 7, 2021, is acknowledged: Group I - claims 55-74.
	Similarly, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on January 7, 2021.
	Likewise, the inventor or joint inventor should further note that The sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on January 7, 2021.

Amendments to the Claims, filed April 7, 2021.
	Thus, a second Office action and prosecution on the merits of claims 55-74 is contained within.

Reasons for Allowance

	Claims 55-74 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to crystalline Form 1 of galunisertib of the formula (I), as recited in claim 55.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 60, the following text of line 6:
obtained

	has been deleted and replaced with the following:
---“obtain”---

	In claim 63, the entire text of:
	has been deleted and replaced with the following:
---“The pharmaceutical composition according to claim 62, wherein the pharmaceutical composition is a dosage form selected from the group consisting of an aerosol, a capsule, a cream, an injectable solution, an ointment, a powder, a suppository, a suspension, a syrup, and a tablet.”---

	In claim 71, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 65, wherein the pharmaceutical composition comprises 0.5 mg to 500 mg of the crystalline Form I according to claim 55.”---

	In claim 72, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 71, wherein the pharmaceutical composition comprises 20 mg of the crystalline Form I according to claim 55.”---

	In claim 73, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 71, wherein the pharmaceutical composition comprises 150 mg of the crystalline Form I according to claim 55.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Gaby L. Longsworth (Reg. No. 47,756) on April 9, 2021.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624